Case 1:18-cv-04038-JPH-TAB Document 1 Filed 12/23/18 Page 1 of 4 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


LATEARRA KINNARD,                                            )
                                                             )
                      Plaintiff,                             )
       v.                                                    ) CAUSE NO. 1:18-CV-4038
                                                             )
INDIANAPOLIS PUBLIC TRANSPORTATION                           )
AUTHORITY d/b/a INDYGO,                                      )
                                                             )
                      Defendant.                             )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Latearra Kinnard (“Kinnard”), by counsel, brings this action against Defendant,

Indianapolis Public Transportation Authority d/b/a IndyGo (“Defendant”), and shows as follows:

                                          OVERVIEW

       1.      This is an employment discrimination action (disability) brought by Kinnard

against Defendant alleging that she was discriminated against because of her disability as

protected by the Americans with Disability Act of 1990 (“ADA”), 42 U.S.C. §12101 et. seq.

                                            PARTIES

       2.      At all relevant times Kinnard lived in the Southern District of Indiana.

       3.      Defendant is a corporation that conducts business and maintains offices in

Southern District of Indiana.

       4.      Kinnard, at all times relevant, was an ‘employee’ as defined by 42

U.S.C.§12111(4). Moreover, Kinnard is disabled as that term is defined by the ADA.

       5.      Defendant is an ‘employer’ as defined by 42 U.S.C. §12111(5)(A).

                                   JURISDICTION AND VENUE
Case 1:18-cv-04038-JPH-TAB Document 1 Filed 12/23/18 Page 2 of 4 PageID #: 2



       6.       This Court has subject matter jurisdiction pursuant to 28 U.S.C §1331 and 42

U.S.C. §12117(a).

       7.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 as all events,

transactions, and occurrences pertinent to this lawsuit have occurred within the geographical

environs of the Southern District of Indiana and all parties are located herein.

       8.       Kinnard properly exhausted her administrative remedies when she timely filed a

charge of discrimination (and later amended it) with the U.S. Equal Employment Opportunity

Commission (“EEOC”) alleging discriminated based on disability. A notice of suit rights was

issued on September 25, 2018, and Kinnard now brings this Complaint within ninety (90) days of

receipt thereof.

                                  FACTUAL ALLEGATIONS

       8.       Kinnard applied for a position as a Fixed Couch Route Operator in September or

October 2017.

       9.       Kinnard was selected for an interview and participated in an interview on or about

November 30, 2017.

       10.      Kinnard suffers from one or more conditions that qualify her as disabled under the

ADA. These conditions are permanent and substantially limit her in one or more major life

activities. Alternatively, Kinnard has a history of being disabled and/or Defendant regarded

Kinnard as being disabled.

       11.      During the interview process, Kinnard was offered a position with IndyGo. The

discussion turned to training. Kinnard was advised she would have to participate in mandatory

training that began on December 4, 2017.




                                                 2
Case 1:18-cv-04038-JPH-TAB Document 1 Filed 12/23/18 Page 3 of 4 PageID #: 3



       12.     Kinnard advised her two interviewers that she could not start training that quickly

as she was scheduled for surgery for her disability. Kinnard disclosed her disability to the

interviewers at that point.

       13.     Thereafter, the interviewers told Kinnard that Human Resources would be in

touch to discuss alternate training dates with her.

       14.     Human Resources send an email to Kinnard advising that she was no longer a

viable candidate for the Fixed Route Couch Operator position.

       15.     Defendant rescinded its offer to Kinnard only after and because Kinnard

identified herself as suffering from a disability.

       16.     Kinnard has been harmed by Defendant’s conduct.

                                     LEGAL ALLEGATIONS

                                  VIOLATIONS OF THE ADA

       17.     Kinnard incorporates by reference paragraphs one (1) through sixteen (16).

       18.     Defendant discriminated against Kinnard by rescinding a job offer because of

Kinnard’s disability, Kinnard’s record of having a disability and/or because agents of Defendant

perceived Kinnard as being disabled.

       19.     Kinnard has been harmed by Defendant’s conduct.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Latearra Kinnard, respectfully demands judgment against

Defendant in her favor and requests that the Court grant the following relief:

   a) An Order awarding Kinnard the wages she lost and the value of the benefits she lost as a

       result of her unlawful termination;

   b) An Order awarding Kinnard compensatory and punitive damages for an intentional



                                                     3
Case 1:18-cv-04038-JPH-TAB Document 1 Filed 12/23/18 Page 4 of 4 PageID #: 4



     violation of her rights as provided for by the ADA;

  c) An Order awarding the costs of this action;

  d) An Order awarding reasonable attorneys’ fees;

  e) An Order awarding pre-judgment and post-judgment interest at the highest rates allowed

     by law; and

  f) An Order granting such other and further relief as may be necessary and appropriate.


                                                   Respectfully submitted,

                                                   s/ Christopher S. Wolcott
                                                   Christopher S. Wolcott (#23259-32)

                                                   The Wolcott Law Firm LLC
                                                   450 East 96th Street, Suite 500
                                                   Indianapolis, Indiana 46240
                                                   Telephone:     (317) 500-0700
                                                   Facsimile:     (317) 732-1196
                                                   E-Mail: indy2buck@hotmail.com

                                                   Attorney for Plaintiff

                                 JURY TRIAL DEMAND

     Plaintiff demands a trial by jury on all issues deemed triable.

                                                   Respectfully submitted,

                                                   s/ Christopher S. Wolcott
                                                   Christopher S. Wolcott (#23259-32)

                                                   The Wolcott Law Firm LLC
                                                   450 East 96th Street, Suite 500
                                                   Indianapolis, Indiana 46240
                                                   Telephone:     (317) 500-0700
                                                   Facsimile:     (317) 732-1196
                                                   E-Mail: indy2buck@hotmail.com

                                                   Attorney for Plaintiff




                                               4
